Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
 Election/Restrictions
Claims 1 and 6-7 are allowable. The restriction requirement of species 1-2, as set forth in the Office action mailed on 05/05/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 1-2 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 11/25/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/343,378 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Burgess on 11/03/2021.
The application has been amended as follows: 

	Claim 1. A ceria nanocomposite for biomedical treatment, the ceria nanocomposite comprising a ceria nanoparticle having a surface, and a surface modification layer disposed on the surface of the ceria nanoparticle, 
wherein the surface modification layer comprises a polyethylene glycol residue, and in the ceria nanoparticles, the content of Ce3+ is greater than the content of Ce4+, 

wherein the inner layer comprises a residue of a multifunctional organic compound, and the residue of a multifunctional organic compound has a first terminal residue linked to the ceria nanoparticle and a second terminal residue linked to the polyethylene glycol residue of the outer layer, 
wherein the polyethylene glycol residue has a third terminal residue which is linked to the second terminal residue of the residue of a multifunctional organic compound included in the inner layer, 
wherein the first terminal residue is a carboxylic group (-COOH) 
wherein there is no other group linked to the polyethylene glycol residue of the outer layer except for the residue of a multifunctional organic compound, 
wherein the multifunctional organic compound comprises aliphatic aminocarboxylic acid, 
wherein the polyethylene glycol residue is a residue of methoxy PEG succinimidyl glutarate, methoxy PEG succinimidyl valerate, methoxy PEG succinimidyl carbonate, methoxy PEG succinimidyl succinate, methoxy PEG succinimidyl propionate, or any combination thereof.
Reasons for Allowance
Applicant’s arguments filed 04/28/2021 were persuasive, specifically regarding the linked order to the ceria nanoparticles and the outermost layer having no other linked group to the polyethylene glycol residue except for the multifunctional organic compound, which was not taught or rendered obvious by the ‘500 publication, Nguyen, the ‘561 publication, the ‘899 publication or the ‘996 publication. Further search of the prior art did not yield a motivation or suggestion to create a nanocomposite having the claimed structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 and 6-7 are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        

/ANDREW S ROSENTHAL/
Primary Examiner, Art Unit 1613